Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 02/03/2021 has a total of 34 claims pending in the application; there are 4 independent claims and 30 dependent claims, all of which are ready for examination by the examiner.  
	Claim Objections 
Claims 3,7-8, 15, 22, 26-27, and 31 are objected to because of the following informality:
The claims recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement), the limitations followed this statement are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if’ to “responsive to determining that...” or “when” wherever is applicable in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until the specific conditions are met. 
Allowable Subject Matter

Claims 7-10,14 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,11-13,15-25 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over HARRISON et al. Publication No. (US 2020/0162133 A1) in view of Classon et al. Publication No. (US 2013/0201941 A1).

Regarding claim 1, HARRISON teaches a method for wireless communications by a user equipment (UE) (User Equipment (UE) FIG.6), comprising: 
reporting, to a network entity (a transmission point (TRP) FIG.6), capability information indicating a capability of the UE to support multiple sounding reference signals (SRSs) (The UE transmits capability information indicating information regarding how many SRS resources the UE would like to use, how many SRS resources can be transmitted simultaneously, and the number of ports per SRS resource it can support [0073] FIG.6), wherein the capability information comprises one or more parameters indicating capability of the UE to support at least one of frequency hopping, different bandwidths, or antenna switching for the multiple SRSs (capability information indicating that the UE is capable of transmitting simultaneously on multiple RS resources and/or receives first and second RS configurations, where the first RS configuration is a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission, and the second RS configuration is a second list of RS resources that may be used for SRS transmission [0080-81] FIG.6); and 
transmitting the SRSs in accordance with the capability information (the UE transmits the SRS resources and the TRP measures on them and determines preferred SRS resource(s) and corresponding TPMI(s) for coming UL transmissions, the TRP then signals the SRI(s) and TPMI(s) to the UE and the UE applies them for the coming PUSCH transmission [0076-77] FIG.6).  
HARRISON does not explicitly teach sending the multiple sounding reference signals (SRSs) in a same subframe.
Classon teaches sending the multiple sounding reference signals (SRSs) in a same subframe (Classon:  the UE sends one subframe to the BS which include different numbers of timeslots and a plurality of multiple sounding reference signals (SRSs) symbol positions in the subframe as indicated by the control signaling from the BS [0058-64] The inter-subframe frequency-hopping indicates that the frequency-bands used by the UE to send the SRS are different in different subframes, while identical in the same subframe [0069-70] FIG.5).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified HARRISON by the teaching of Classon to include the universal mobile telecommunications system when transferring data between a server and a mobile node in order to obtain diversity gain by sending the SRS for multiple times in one subframe at different positions improving channel detection  (Classon: [0127-129] FIG.4).

Regarding claim 2, HARRISON teaches the method of claim 1, wherein at least one of the one or more parameters are reported per band, per band combination, or per band of band combination (signaling a large bandwidth (wideband precoding) and a frequency-selective precoding report, e.g., several precoders and/or several TPMIs, one per sub-band [0021-22] Sub-band TPMI may correspond to W2 if dual-stage codebook is supported and Wideband TPMI might always be signaled along with sub-band TPMI [0132-133] FIG.11).  

Regarding claim 3, HARRISON teaches the method of claim 1, wherein the one or more parameters comprise a maximum number of SRS symbols the UE supports per subframe, and wherein the maximum number of SRS symbols the UE supports per subframe is only applicable if the UE is configured with at least one of the antenna switching or the frequency hopping (indicating the maximum number of the SRS symbols the UE can support per subframe according to the equation given [0017-21] FIG.4). 

Regarding claim 4, HARRISON teaches the method of claim 1, wherein the one or more parameters comprise: a number of transmit antennas and receive antennas the UE supports for transmitting multiple SRSs in the same subframe (the UE transmits SRS according to the number of UE antennas it would like the UE to use for uplink transmission to enable the channel measurements [0021-22] FIG.4). 

Regarding claim 5, HARRISON teaches the method of claim 4, wherein, the UE reports support for a different number of transmit antennas and receive antennas for transmitting multiple SRSs in the same subframe than for a single SRS in the same subframe (the UE transmits SRS according to the number of UE antennas it would like the UE to use for uplink transmission to enable the channel measurements [0021-22] FIG.4).   

Regarding claim 6,the modified  HARRISON teaches the method of claim 1, wherein the one or more parameters indicate support of intra-subframe frequency hopping depending on at least one of a band, a band combination, a band of band combination, a SRS bandwidth, or a configuration of gaps in the subframe (Classon: The Intra-subframe frequency-hopping indicates that the frequency-bands used by the UE to send the SRS may be different in the same and between different subframes [0069-70] FIG.5).  

Claims 7 to 10 (allowable subject matter).

Regarding claim 11, HARRISON teaches the method of claim 1, wherein the one or more parameters comprise: a maximum number of SRS symbols the UE supports per subframe (the UE to select a precoder matrix W can be to select the W.sub.k that maximizes the Frobenius norm of the hypothesized equivalent channel according to equation-2 derived from sounding reference (SRS)  symbols [0017-18] suitable for the number of beams per panel is supported by the UE [0080-81] FIG.7).

Regarding claim 12, HARRISON teaches the method of claim 11, wherein, when the UE is configured with gaps between SRS symbols, the gaps are not counted towards the maximum number of SRS symbols the UE supports per subframe (a UE to select a precoder matrix W can be to select the W.sub.k that maximizes the Frobenius norm of the hypothesized equivalent channel according to equation-2 derived from sounding reference (SRS)  symbols [0017-18] suitable for the number of beams per panel is supported by the UE [0080-81] FIG.7).  

Regarding claim 13, HARRISON teaches the method of claim 11, wherein, when repetition is used for transmitting the SRSs, repetitions are not counted towards the maximum number of SRS symbols the UE supports per subframe (a UE to select a precoder matrix W can be to select the W.sub.k that maximizes the Frobenius norm of the hypothesized equivalent channel according to equation-2 derived from sounding reference (SRS)  symbols [0017-18] suitable for the number of beams per panel is supported by the UE [0080-81] FIG.7).  

Claim 14 (allowable subject matter).

Regarding claim 15, HARRISON teaches the method of claim 1, wherein, when the UE performs frequency hopping and antenna switching in the same symbol, then a gap is configured if the UE indicates it is to be configured with a gap to support either frequency hopping, antenna switching, or both (the UE is configured with UL frequency selective precoding and if sub-band. TPMI signaling is supported [0132] FIG.12). 

Regarding claim 16, HARRISON teaches the method of claim 1, wherein the capability information also indicates whether the UE is able to support different types of SRS in the same subframe, and when the capability information indicates UE is able to support different types of SRS in the same subframe, the capability information also indicates at least one of. whether the UE is to be configured with a gap between SRS of different types due to at least one of frequency hopping, antenna switching, or power control; or whether there is a power restriction between power levels of the SRS of different types (The UE in some embodiments also indicates groups of SRS resources, where each SRS in a group may not be transmitted simultaneously, but SRS resources in different groups may be transmitted simultaneously. The network can use this information to determine which transmit chains the UE can simultaneously transmit on [0073-75] FIG.2).

Regarding claims 17-32 the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-16, where the difference used is the limitations were presented from a “network entity” side (HARRISON: TRP or network node 30 FIG.10) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 33, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented in an “apparatus of the UE” with a processor and a memory (HARRISON: FIG.8) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Regarding claim 34, related to the same limitation set for hereinabove in claim 17, where the difference used is the limitations were presented in an “apparatus of the network entity” with a processor and a memory (HARRISON: FIG.8) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472